Case: 12-10154          Date Filed: 12/14/2012   Page: 1 of 9

                                                                         [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10154
                                        Non-Argument Calendar
                                      ________________________

                                 D.C. Docket No. 1:11-cv-20210-JLK



GLADYS LAPICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                  versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                                  Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (December 14, 2012)

Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-10154        Date Filed: 12/14/2012       Page: 2 of 9

       Gladys Lapica appeals from the district court’s order affirming the

Commissioner’s denial of her application for disability insurance benefits,

pursuant to 42 U.S.C. §§ 405(g), 1383(c). First, Lapica asserts the administrative

law judge (ALJ) erred by failing to apply the Medical Vocational Guidelines (the

grids) and relying on a vocational expert’s (VE’s) testimony instead of the grids to

determine that Lapica was not disabled. In particular, Lapica contends that,

although the ALJ found that she had transferable skills, she was limited to

unskilled work, and therefore, the ALJ was required to make a finding of

“disabled” under the applicable grid rule. Second, she asserts the ALJ erred by

failing to incorporate the opinion of her treating physician into the residual

functional capacity (RFC) finding and the hypothetical questioning of the VE.

After review,1 we affirm in part, and vacate and remand in part.

                                                I.

       The Social Security regulations set forth the following five-step “sequential

evaluation” process to determine whether a claimant is disabled: (1) the disability

       1
           We review de novo the legal principles underlying the ALJ's decision, but review "the
resulting decision only to determine whether it is supported by substantial evidence." Moore v.
Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is defined as “more than a
scintilla and is such relevant evidence as a reasonable person would accept as adequate to support
a conclusion." Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). We do
not reweigh the evidence or substitute our own judgment for that of the ALJ, even if we find that
the evidence preponderates against the ALJ's factual findings. Martin v. Sullivan, 894 F.2d 1520,
1529 (11th Cir. 1990).

                                                2
              Case: 12-10154     Date Filed: 12/14/2012    Page: 3 of 9

examiner determines whether the claimant is engaged in “substantial gainful

activity”; (2) if not, the examiner decides whether the claimant’s condition or

impairment is “severe,” i.e., whether it significantly limits the claimant’s physical

or mental ability to do basic work activities; (3) if so, the examiner decides

whether the claimant’s impairment meets or equals the severity of the specified

impairments in the Listing of Impairments (Listing), thereby precluding any

gainful work activity; (4) if the claimant has a severe impairment that does not

meet or equal the severity of an impairment in the Listing, the examiner assesses a

claimant’s RFC, which measures whether a claimant can perform past relevant

work despite the impairment; (5) if the claimant is unable to do past relevant work,

the examiner determines whether, in light of RFC, age, education, and work

experience, the claimant can perform other work. See Crayton v. Callahan, 120

F.3d 1217, 1219 (11th Cir. 1997); 20 C.F.R. §§ 404.1520(c)-(f), 416.920(c)-(f).

      If the ALJ reaches the fifth step of analysis for Social Security benefits, the

Commissioner bears the burden of determining whether there is other work

available in significant numbers in the national economy that the claimant can

perform. Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). “There are two

avenues by which the ALJ may determine whether the claimant has the ability to

adjust to other work in the national economy.” Phillips v. Barnhart, 357 F.3d

                                          3
              Case: 12-10154     Date Filed: 12/14/2012    Page: 4 of 9

1232, 1239 (11th Cir. 2004). First, the ALJ may apply the grids, and second, the

ALJ may use a VE. Id. at 1239-40. If the ALJ determines that a claimant’s

nonexertional limitations do not significantly limit her basic work skills at the

sedentary work level, then the ALJ may rely on the grids to determine whether she

is disabled. Id. at 1243. “If, however, the ALJ determines that [the claimant’s]

nonexertional limitations significantly limit her basic work skills at the sedentary

work level, then the ALJ must consult a vocational expert.” Id.

      Nonexertional limitation are limitations or restrictions imposed by an

impairment that affect a claimant’s ability to meet the demands of jobs other than

strength demands. 20 C.F.R. §§ 404.1569a(c). Nonexertional impairments

include mental impairments. See id. If a claimant has a combination of exertional

and nonexertional limitations, the grids “are considered in determining first

whether a finding of disabled may be possible based on the strength limitations

alone and, if not, the [grid rules] provide a framework for consideration of how

much the individual’s work capability is further diminished in terms of any types

of jobs that would be contraindicated by the nonexertional impairments.” 20

C.F.R. pt. 404, subpt. P, app. 2, § 200.00(e)(2).

      Grid Rules 201.14 and 201.15 both apply to individuals who are closely

approaching advanced age, are high school graduates, and have skilled or

                                          4
              Case: 12-10154     Date Filed: 12/14/2012   Page: 5 of 9

semi-skilled work experience. See 20 C.F.R. pt. 404, subpt. P. app. 2, § 201.00,

Table No. 1. They differ only in terms of transferability of skills. See id. Under

Grid Rule 201.14, if the claimant’s previous work experience was “skilled or

semiskilled” and those skills are “not transferable,” then the claimant is disabled.

Id. On the other hand, under Grid Rule 201.15, if the claimant’s previous work

experience was “skilled or semiskilled” and those skills are “transferable,” then

the claimant is not disabled. Id. The agency’s regulations clarify that

“[v]ocational adjustment to sedentary work may be expected where the individual

has special skills or experience relevant to sedentary work,” whereas a lack of

such special skills or experience would indicate “an inability to engage in

substantial gainful activity” where an individual is restricted to sedentary work.

20 C.F.R. pt. 404, subpt. P, app. 2, § 201.00(c).

      The ALJ found that Lapica was closely approaching advanced age, had a

high school education, and had semi-skilled work experience with transferable

skills. Thus, Rule 201.15 was the applicable grid rule. See 20 C.F.R. pt. 404,

subpt. P. app. 2, § 201.15. Because Lapica also had the nonexertional mental

limitation that she could only “occasionally understand, remember, and carry out

detailed instructions and procedures,” as well as various postural limitations, a

finding of not disabled under Grid Rule 201.15 served only as a framework, and

                                          5
               Case: 12-10154    Date Filed: 12/14/2012    Page: 6 of 9

the ALJ did not err in obtaining a VE to testify as to the extent that these

limitations reduced the range of work that she could perform at a sedentary level.

See 20 C.F.R. pt. 404, subpt. P, app. 2 § 200.00(e)(2). Therefore, the ALJ did not

err by relying on the VE’s testimony, instead of the grids, to determine that Lapica

was not disabled.

      Further, the ALJ did not apply the wrong grid rule. Lapica does not dispute

the credibility of the VE’s testimony identifying her previous jobs as semi-skilled

with transferable skills. Rather, she argues that, even though she had transferable

skills, Grid Rule 201.14 should apply because the ALJ found that she was limited

to unskilled work. Rule 201.14 cannot apply, however, because, by definition, it

only applies when an individual lacks transferable skills. See 20 C.F.R. pt. 404,

subpt. P, app. 2, § 200.00(a) (“Where any one of the findings of fact does not

coincide with the corresponding criterion of a rule, the rule does not apply in that

particular case and, accordingly, does not direct a conclusion of disabled or not

disabled.”).

      The unskilled work limitation is not considered in deciding which grid rule

to apply, because the ultimate decision of disability is determined by whether a

significant number of jobs exist at the unskilled level that a claimant with the

specific vocational factors and RFC could perform. See 20 C.F.R. pt. 404, subpt.

                                          6
              Case: 12-10154     Date Filed: 12/14/2012   Page: 7 of 9

P. app. 2, § 200.00(b) (“The existence of jobs in the national economy is reflected

in the ‘Decisions’ shown in the rules; i.e., in promulgating the rules, administrative

notice has been taken of the numbers of unskilled jobs that exist throughout the

national economy at the various functional levels.”). Accordingly, the ALJ

followed the proper procedure in relying on the VE’s testimony to determine that

Lapica was not disabled.

                                         II.

      The RFC is an assessment which is based upon all of the relevant evidence

of a claimant’s remaining ability to do work despite her impairments. Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

      The RFC assessment must first identify the individual's functional
      limitations or restrictions and assess his or her work-related abilities
      on a function-by-function basis, including the functions in paragraphs
      (b), (c), and (d) of 20 CFR 404.1545 and 416.945. Only after that may
      RFC be expressed in terms of the exertional levels of work, sedentary,
      light, medium, heavy, and very heavy.

Social Security Ruling 96-8p. Sedentary work involves lifting no more than 10

pounds at a time, with occasional lifting or carrying of articles such as docket

files, ledgers, or small tools, and occasional walking or standing. 20 C.F.R.

§§ 404.1567(a), 416.967(a).

      Social Security Ruling 83-10 elaborates on § 404.1567(a) by
      providing that “‘occasionally’ means occurring from very little up to

                                          7
              Case: 12-10154     Date Filed: 12/14/2012    Page: 8 of 9

      one-third of the time,” and that “periods of standing or walking
      should generally total no more than about 2 hours of an 8-hour
      workday, and sitting should generally total approximately 6 hours of
      an 8-hour workday.”

Kelley v. Apfel, 185 F.3d 1211, 1214 n.2 (11th Cir. 1999). Additionally, the

opinion of a treating physician “must be given substantial or considerable weight

unless ‘good cause’ is shown to the contrary.” Lewis, 125 F.3d at 1440.

      The ALJ’s determination that Lapica could sit for six to eight hours was

inconsistent with Dr. Krikorian’s opinion that Lapica could sit for only four hours.

Moreover, the ALJ did not expressly incorporate this limitation into her

hypothetical questioning of the VE, but rather, apparently asked the VE to assume

that Lapica was capable of “performing the exertional demands of [light work]”

with the additional limitation “that she needs to sit to rest.” In addition, the ALJ’s

determination that Lapica could perform sedentary work was arguably inconsistent

with Dr. Krikorian’s opinion that Lapica could sit for four hours, stand for two

hours, and walk for two hours in an eight-hour day, because sedentary work

generally requires the ability to sit for approximately six hours. See Kelley, 185

F.3d at 1214. Finally, the ALJ’s finding that Lapica could “occasionally balance,

stoop, crouch, kneel, and crawl and climb” is inconsistent with Dr. Krikorian’s

opinion that she could “never” balance, stoop, crouch, kneel, or crawl.” However,



                                          8
              Case: 12-10154     Date Filed: 12/14/2012   Page: 9 of 9

sedentary work appears to be consistent with that limitation. See 20 C.F.R.

§§ 404.1567(a), 416.967(a).

      Although the ALJ, in her hypothetical questions to the VE, asked the VE to

consider “the sit/stand option . . . at will” in determining whether Lapica could

perform any other jobs, the hypothetical questions did not expressly incorporate

Dr. Krikorian’s opinion that Lapica had the ability to sit for four hours (up to two

hours at a time), stand for two hours (up to twenty minutes at a time), and walk for

two hours (up to twenty minutes at a time and occasionally with a cane) in an

eight-hour day. Therefore, it is unclear, based on the VE’s response, whether jobs

existed in sufficient numbers in the national economy that Lapica could perform.

Therefore, the ALJ’s determination that Lapica was not disabled was not

supported by substantial evidence. Accordingly, the matter is remanded for a

determination of whether, in light of the opinion of her treating physician, jobs

exist in sufficient numbers in the national economy that Lapica can perform.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          9